Citation Nr: 0625997	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  03-06 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
sarcoidosis with tuberculosis of the right bronchial lymph 
node from January 1, 2000.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and R.C.




ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had reported active duty service from July 1948 
to October 1952.

The issue of entitlement to an increased rating for 
sarcoidosis with tuberculosis of the right bronchial lymph 
node comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1994 rating of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver 
Colorado, which denied a rating in excess of 10 percent.  In 
January 1998, the veteran attended a personal hearing at the 
RO before a hearing officer.  The Board remanded this issue 
in June 2000 for further development.  

By rating decision in September 2001, the RO increased the 
evaluation for sarcoidosis from 10 percent to 60 percent, 
effective from August 27, 2001. However, by rating decision 
in June 2003, the RO subsequently reduced the rating from 60 
percent to 30 percent, effective from January 1, 2000.  In a 
December 2004 decision, the Board determined that these 
rating actions were also on appeal before the Board.

The issue of TDIU comes to the Board on appeal from a January 
2003 rating decision.  

Further, the December 2004 Board decision denied entitlement 
to a rating in excess of 10 percent for sarcoidosis with 
tuberculosis of the right bronchial lymph node prior to 
January 1, 2000 and remanded the issues of entitlement to a 
rating in excess of 30 percent for sarcoidosis with 
tuberculosis of the right bronchial lymph node from January 
1, 2000 and TDIU for additional medical records.

A motion to advance the appeal on the docket was granted in 
July 2006.  


FINDINGS OF FACT

1.  The veteran's tuberculosis of the right bronchial lymph 
node has been inactive since 1951.

2.  From January 1, 2000, the veteran's service-connected 
sarcoidosis with tuberculosis of the right bronchial lymph 
node has been manifested by moderate dyspnea on slight 
exertion; but does not require systemic high dose 
(therapeutic) corticosteroids for control, nor is it 
productive of severe respiratory impairment with extensive 
fibrosis, severe dyspnea on slight exertion with 
corresponding ventilatory deficit confirmed by pulmonary 
function with marked impairment of health.
 
3.  Pulmonary function tests conducted in July 2001 revealed 
forced expiratory volume in one second (FEV-1) of 46 percent 
predicted, which was attributed to factors unrelated to the 
veteran's service-connected disabilities.  

4.  Pulmonary function tests conducted in October 2002 
revealed forced expiratory volume in one second (FEV-1) of 79 
percent predicted.

5.  The veteran's service-connected disabilities do not 
render him unable to secure and follow a substantially 
gainful occupation.


CONCLUSION OF LAW

1.  From January 1, 2000, the criteria for a disability 
rating in excess of 30 percent for sarcoidosis with 
tuberculosis of the right bronchial lymph node have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.96, 4.97, Diagnostic Code 6802 (pre 
October 7, 1996); Diagnostic Code 6846 (on and post October 
7, 1996).

2.  The criteria for entitlement to a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 
(2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that May 2001, May 2002 and April 2005 VCAA 
letters informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, the VCAA letters advised the veteran of the types 
of evidence VA would assist him in obtaining as well as his 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the VCAA letters notified the 
appellant of the need to submit any pertinent evidence in the 
appellant's possession.  In this regard, the appellant was 
advised to submit information describing the additional 
evidence or the evidence itself.  The Board believes that a 
reasonable inference from such communication was that the 
appellant must also furnish any pertinent evidence that the 
appellant may have and that the requirements of 38 C.F.R. § 
3.159(b)(1) have been met.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, prior to 
enactment of the VCAA, in May 1994, the appellant claimed an 
increase in severity of his service-connected sarcoidosis 
with tuberculosis of the right bronchial lymph node, which 
was denied in a December 1994 rating decision.  In May 2001, 
an initial VCAA letter was issued.  The VCAA letter notified 
the claimant of what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.   

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the claimant in May 2001 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to certification of the veteran's claim to 
the Board again in August 2004.  The contents of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, to decide the issue of an increased rating for 
sarcoidosis with tuberculosis of the right bronchial lymph 
node would not be prejudicial to the claimant.   

With respect to the veteran's TDIU claim, the RO provided 
VCAA notice to the veteran in May 2002, which was prior to 
the January 2003 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  Although the present appeal involves 
the issues of an increased rating and TDIU, VA believes that 
the Dingess/Hartman analysis must be analogously applied.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims, but there has been no notice of the 
types of evidence necessary to establish an effective date 
for the disability on appeal.  Despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claims for an increased rating and TDIU, any questions as to 
the appropriate effective date to be assigned are rendered 
moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private medical records, VA 
treatment records and VA examination reports. The Board also 
notes that in its December 2004 remand, the Board directed 
the RO to obtain private treatment records for the veteran.  
The veteran completed a VA Form 21-4142 indicating that he 
had been treated at East Denver Kaiser Medical Office in 
December 2004.  In April 2005, the RO sent a request to East 
Denver Kaiser Medical Office for these records, which were 
received.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4) (2005).  No additional 
pertinent evidence has been identified by the claimant.  

The veteran was afforded VA examinations in July 2001 and 
October 2002.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained contain 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

II.  Increased Rating for Sarcoidosis with Tuberculosis of 
the Right Bronchial Lymph Node

The present appeal involves the veteran's claim that the 
severity of his service-connected sarcoidosis with 
tuberculosis of the right bronchial lymph node warrants a 
higher disability rating from January 1, 2000.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14. 
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet.App. 259, 261 (1994).

The veteran's sarcoidosis was originally rated by the RO by 
analogy under 38 C.F.R. § 4.97, Diagnostic Code 6802.  Under 
these provisions, as in effect prior to October 7, 1996, a 30 
percent rating was assigned for moderate respiratory 
impairment with considerable pulmonary fibrosis and moderate 
dyspnea on slight exertion, confirmed by pulmonary function 
tests.  A 60 percent rating required severe respiratory 
impairment with extensive fibrosis, severe dyspnea on 
exertion with corresponding ventilatory deficit confirmed by 
pulmonary function tests with marked impairment of health.  A 
100 percent rating required pronounced respiratory impairment 
with the extent of lesions comparable to far advanced 
pulmonary tuberculosis, or with pulmonary function tests 
confirming a markedly severe degree of ventilatory deficit, 
and dyspnea at rest and other evidence of severe impairment 
of bodily vigor producing total incapacity.

During the pendency of this appeal, VA amended the schedular 
criteria for evaluating sarcoidosis, effective on October 7, 
1996.  Under the new rating criteria,  a 30 percent rating is 
assigned where there is pulmonary involvement with persistent 
symptoms requiring chronic low dose (maintenance) or 
intermittent corticosteroids.  A 60 percent rating is 
assigned where there is pulmonary involvement requiring 
systemic high dose (therapeutic) corticosteroids for control, 
and a 100 percent rating where there is cor pulmonale or 
cardiac involvement with congestive heart failure or 
progressive pulmonary disease with fever, night sweats and 
weight loss despite treatment.  38 C.F.R. § 4.97, Diagnostic 
Code 6846.

In addition, Diagnostic Code 6846 provides that either the 
active disease or residuals may be rated as chronic 
bronchitis under Diagnostic Code 6600 and extra-pulmonary 
involvement under the specific body system involved.

Diagnostic Code 6600 for chronic bronchitis provides that 
where the FEV-1 or the FEV-1/FVC ratio is 56 to 70 percent of 
the predicted value or the DLCO (SB) is 56 to 65 percent, a 
30 percent evaluation is assigned.  Where the FEV-1, the FEV-
1/FVC or the DLCO (SB) is 40 to 55 percent of the predicted 
value, or the maximum oxygen consumption is 15 to 20 
milliliters per kilogram per minute (with cardiorespiratory 
limit), a 60 percent evaluation is assigned.  Where the FEV-1 
is less than 40 percent of the predicted value or the ratio 
FEV-1/FVC is less than 40 percent, or the DLCO (SB) is less 
than 40 percent of the predicted value or maximum exercise 
capacity less than 15 milliliters per kilogram per minute of 
oxygen consumption (with cardiac or respiratory limitation) 
or cor pulmonale (right heart failure) or right ventricular 
hypertrophy or pulmonary hypertension (shown by Echo or 
cardiac catheterization) or episode(s) of acute respiratory 
failure or requires outpatient oxygen therapy, a total 100 
percent rating is assigned.  38 C.F.R. § 4.97.

Where the law changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply unless Congress provides otherwise.  
Where, as here, the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  See 38 
U.S.C.A. 
§ 5110(g) (West 2002) (where compensation is awarded pursuant 
to any Act or administrative issue, the effective date of 
such award or increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the effective date 
of the Act or administrative issue).  See also VAOPGPREC 3-
2000.

A May 2000 private examination report, the veteran reported 
increased shortness of breath over the past year.  He also 
reported dyspnea after one block and a cough with whitish 
sputum.  He denied any hemoptysis.  He said he developed 
pulmonary infections four to six times a year.  He said he 
had been on steroids only once that January for therapy for 
shortness of breath, but was currently not on prednisone.  On 
examination the veteran's chest was clear to auscultation and 
percussion.  Cardiac symptoms were normal with normal S1 and 
S2 and no murmurs, rubs or gallops.  The impression with 
respect to sarcoidosis revealed that the veteran demonstrated 
moderate symptomatic disease and had a restrictive 
ventilatory defect on his spirometry.  The examiner felt that 
it worthwhile to give the veteran a trial prednisone as 
therapy after a baseline evaluation of the veteran.  

The veteran was afforded a VA examination in July 2001.  The 
examiner noted that the veteran's main complaint was 
shortness of breath, constant coughing and spitting.  On 
examination, the lungs were clear, but with decreased breath 
sounds bilaterally.  The examiner found that the veteran's 
sarcoidosis and tuberculosis were inactive based on the 
available data and pulmonary function tests.  There was no 
evidence of pulmonary fibrosis.  The portion of the veteran's 
symptoms directly related to residuals of his service-
connected sarcoidosis and tuberculosis was mild to moderate.  
Further, the examiner noted that he had seen no evidence to 
indicate that the veteran's current use of the steroid 
Prednisone was causally related to his service-connected 
sarcoidosis.  In sum, the examiner found that the veteran did 
not have any chronic respiratory impairment as measured by 
pulmonary function tests related to his service-connected 
sarcoidosis or tuberculosis.  The "restrictive" pattern 
seen on the pulmonary function tests was thought to be more 
likely related to a combination of factors unrelated to his 
service-connected conditions, including slight obesity, 
residuals of his stroke, deconditioning and a suboptimal 
study.  Residuals of the veteran's sarcoidosis as likely as 
not related to his inactive sarcoidosis and tuberculosis are 
some mild shortness of breath and a cough productive of small 
amounts of non-purulent sputum.  Contemporaneous pulmonary 
function tests showed a FEV1 of 46 percent predicted, a 
FEV1/FVC of 103 percent predicted and DLCO of 86 percent 
predicted.  An August 2001 addendum to the examination 
report, stated that veteran's service-connected sarcoidosis 
and tuberculosis was producing some pulmonary involvement 
with persistent symptoms (cough and shortness of breath), 
which have been treated with low dose corticosteroids 
(Prednisone).  

VA treatment records from March 2000 to September 2002 have 
also been reviewed.  Specifically, the Board notes that an 
October 2001 record showed that the veteran had a chronic 
cough, which was thought likely to be secondary to 
angiotensin-converting enzyme inhibitor and the veteran was 
instructed to inquire about an Ace Receptor inhibitor.  A 
September 2002 treatment record showed that the veteran 
complained of white sputum production.  The examination was 
not very revealing so a chest x-ray was requested to rule 
pneumonia.  These records did not show that the veteran had 
continued taking Prednisone. 

The veteran was afforded another VA examination in October 
2002.  Initially, the examiner noted that the veteran has not 
had a recurrence of tuberculosis since 1951.  The examiner 
noted that according to the veteran, he retired in 1986 
because of dyspnea on exertion.  Since that time to the 
present, the veteran's shortness of breath has increased to 
the point where he is only able to walk approximately one 
block slowly, at which time he becomes very short of breath.  
There has been a chronic persistent cough over the course of 
the last two years.  On examination, the chest was found to 
be clear although the breath durations were short.  No 
cackles or bronchi were heard.  Review of September 2002 VA 
x-ray indicated clear lung with no cardiomegaly noted.  The 
activity METS estimation is at less than 3.  The diagnosis 
was history of Boeck's pulmonary sarcoidosis and 
tuberculosis, and restrictive pulmonary disease.  
Contemporaneous pulmonary function tests showed a FEV1 of 79 
percent predicted, a FEV1/FVC of 110 percent predicted and 
DLCO of 84 percent predicted.

December 2004 private treatment records from East Denver 
Kaiser Medical records provided a list of the veteran's 
current prescriptions, which included Lisinopril for 
congestive heart failure, Carbidopa-Levodopa for Parkinson's 
disease, Lovastatin for cholesterol, Furosemide, Colchicine 
four gout, Ranitidine, Lasix (outside) and K-Tab 10 Meq Oral 
Tbsr.  The records showed that the veteran complained of 
occasional coughing.  On examination, the lungs were clear to 
auscultation.  These records do not list Prednisone as one of 
the veteran's medications. 

The Board now turns to whether an increased rating is 
warranted under the old and new criteria.  Under the old 
criteria for Diagnostic Code 6802, the evidence does not show 
that the veteran's sarcoidosis approximates the criteria for 
a 60 percent rating from January 1, 2000.  There is no 
evidence of extensive fibrosis.  In fact, the July 2001 
examination indicated that there was no evidence of pulmonary 
fibrosis.  The Board notes that treatment records and the VA 
examinations do indicate that the veteran suffers from 
shortness of breath.  The veteran has claimed that he can 
only walk approximately one block and he becomes very short 
of breath.  Further, the August 2001 addendum to the July 
2001 examination does indicate that the veteran has 
persistent shortness of breath.  Nevertheless, there is no 
indication that the veteran's shortness of breath rises to 
the level of severe.  Essentially, there is no objective 
medical evidence of severe dyspnea on slight exertion with 
corresponding ventilatory deficit as confirmed by pulmonary 
function tests.  The most recent pulmonary function tests in 
October 2002 showed an FEV1 of 79 percent predicted.  Thus, 
the Board finds that the veteran's symptoms more nearly 
approximate the 30 percent rating criteria under Diagnostic 
Code 6802.  Consequently, the criteria for a rating in excess 
of 30 percent under the old Diagnostic Code 6802 have not 
been met.  

With respect to the amended version of the criteria for 
evaluating sarcoidosis, which became effective October 7, 
1996, the Board likewise concludes that a higher rating is 
not warranted from January 1, 2000.  The evidence does not 
show that the veteran requires systemic high dose 
(therapeutic) corticosteroids, which is required for a higher 
60 rating under Diagnostic Code 6846 for sarcoidosis.  There 
is evidence that the veteran was prescribed Prednisone.  
However, the July 2001 examination report indicated that this 
was a low dose of corticosteroids.  Further, subsequent VA 
and private treatment records do not indicate that the 
veteran continued taking Prednisone.  

The Board also acknowledges that the pulmonary function test 
result of FEV1 of 46 percent predicted in July 2001 is 
consistent with a 60 percent rating under Diagnostic Code 
6600.  However, the July 2001 examination report stated that 
the restrictive pattern seen on the pulmonary function tests 
are more likely related to a combination of other factors, 
one of which was a suboptimal study.  This scenario appears 
likely given the pulmonary function test result in October 
2002 of FEV1 of 79 percent predicted, which is consistent 
with a less than 30 percent rating were the veteran to be 
alternatively evaluated under the general formula for chronic 
bronchitis under Diagnostic Code 6600.  

Because the veteran's service-connected disability includes 
pulmonary tuberculosis, the criteria for tuberculosis have 
also been considered.  The criteria for tuberculosis that was 
in effect on August 19, 1968, and is applicable to this case, 
was evaluated under the General Rating Formula for Inactive 
Pulmonary Tuberculosis.  38 C.F.R. §§ 4.96, 4.97 and Part 4, 
Diagnostic Code 6724.  The formula in effect at that time 
provides for a 100 percent evaluation for two years following 
the date of inactivity, following active tuberculosis which 
was clinically identified during service or subsequently.  
Thereafter, for four years, or in any event, for six years 
after the date of inactivity, a 50 percent evaluation is 
warranted.  Thereafter, for five years, or up to 11 years 
following the date of inactivity, a 30 percent evaluation is 
in order.  Following far-advanced lesions diagnosed at any 
time while the disease process was active, a minimum 30 
percent evaluation is warranted.  Following moderately 
advanced lesions, provided there is continued disability, 
emphysema, dyspnea on exertion, or impairment of health, a 20 
percent evaluation is indicated.  Otherwise, a noncompensable 
rating is in order.  Id.

At the time the veteran filed his current claim for an 
increase in May 1994, his pulmonary tuberculosis had been 
inactive for many years.  In this respect, the October 2002 
VA examination report stated that the veteran had not had any 
recurrence of tuberculosis since it first developed in 
service in 1951.  Thus, while medical records have indicated 
the presence of pulmonary symptoms of restrictive disease, 
shortness of breath and a chronic cough, these symptoms have 
not been associated with tuberculosis.  In view of the 
evidence showing that the veteran's pulmonary tuberculosis 
has remained inactive for well over 11 years, rating this 
aspect of the veteran's service-connected lung disability 
under the applicable Diagnostic Code for tuberculosis is not 
warranted.  38 C.F.R. §§ 4.96, 4.97 and Part 4, Code 6724.  
Further, the veteran is already receiving the maximum 
allowable benefit for inactive tuberculosis under Diagnostic 
Code 6724 so a higher rating is not possible under this code.  

In sum, the Board finds that the preponderance of the 
evidence is against the claim for a rating in excess of 30 
percent for sarcoidosis with tuberculosis of the right 
bronchial lymph node from January 1, 2000.  The Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  See 38 U.S.C.A. § 5107(b).

III.  Total Disability Based on Individual Unemployability 
(TDIU)

The veteran filed a claim in March 2002 for TDIU.  In order 
to establish service connection for a total rating based upon 
individual unemployability due to service-connected 
disabilities, there must be impairment so severe that it is 
impossible for the average person to follow a substantially 
gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.340, 3.341, 4.16.  In reaching such a determination, the 
central inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability." Hatlestad v. Brown, 5 Vet.App. 524, 529 
(1993).  Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned when there are two or more 
disabilities, at least one disability is ratable at 40 
percent or more, and any additional disabilities result in a 
combined rating of 70 percent or more, and the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a).  A total disability 
rating may also be assigned on an extra-schedular basis, 
pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in section 4.16(a).

The veteran's only service-connected disabilities are 
sarcoidosis with tuberculosis of the right bronchial lymph 
node, which has been evaluated as 30 percent disabling from 
January 1, 2000, and infection hepatitis, evaluated as 
noncompensable.  His combined rating is therefore 30 percent 
from January 1, 2000.  See 38 C.F.R. § 4.25.  Thus, the 
veteran does not meet the schedular requirements for a total 
disability rating based on individual unemployability due to 
service-connected disabilities under 38 C.F.R. § 4.16(a).

However, as noted above, an extraschedular total rating based 
on individual unemployability may be assigned if unemployable 
by reason of service-connected disabilities.  For VA 
purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91; 57 Fed.Reg. 2317 (1992).  
Factors such as employment history, as well as educational 
and vocational attainments, are for consideration.

The Board emphasizes that a total rating based on individual 
unemployability is limited to consideration of service-
connected disabilities.  The Board observes here that there 
is no evidence showing that the veteran's service-connected 
infectious hepatitis results in significant impairment, and 
the record does not show that the veteran was unable to 
obtain and retain substantially gainful employment due to the 
combination of this disability and his service-connected 
sarcoidosis with tuberculosis of the right bronchial lymph 
node.

The medical evidence showed that the veteran gave a history 
of becoming unemployed in March 1986.  Prior to becoming 
unemployed, he indicated that he had worked as a power plant 
employee.  The October 2002 VA examination noted that the 
veteran retired in 1986 because of dyspnea on exertion, which 
again appears to be based on the veteran's own history as 
there is no medical evidence to substantiate this assertion.  
The examiner found that the veteran's employability was 
affected by his service-connected disability, which led to 
his retirement in 1986.  However, the examiner stated that 
the veteran could have been employed in a sedentary type of 
work.  Although the veteran has reported only one year of 
high school and work experience as a janitor, mail handler, 
and boiler operator, the Board believes that the severity of 
his service-connected disabilities still allows for gainful 
employment in a variety of types of sedentary employment in 
keeping with the VA's examiner's opinion.  The Board again 
stresses that in making this determination, consideration may 
not be given to the veteran's age or nonservice-connected 
disorders.   

In sum, the Board finds that the preponderance of the 
evidence is against entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability.  It follows that there is not such a balance of 
the positive evidence with the negative evidence to otherwise 
permit a favorable determination on this issue.  38 U.S.C.A. 
§ 5107(b).


ORDER

The appeal is denied as to both issues. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


